      Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


 ELIZABETH MELENDEZ                                                     CIVIL ACTION

 VERSUS                                                                 NO. 20-689

 SOUTHERN FIDELITY INSURANCE                                            SECTION M (2)
 COMPANY


                                        ORDER & REASONS

        Before the Court is the motion of defendant Southern Fidelity Insurance Company

(“SFIC”) in limine to exclude certain expert testimony of Michael K. A. Gurtler, Friedrich W. L.

Gurtler, P.E., and Adam F. Scott.1 Plaintiff Elizabeth Melendez opposes the motion.2 Having

considered the parties’ memoranda, the record, and the applicable law, the Court issues this

Order & Reasons granting the motion in part and denying it in part.

I.      BACKGROUND

        This case arises from an insurance dispute. Melendez alleges that she owns property in

Houma, Louisiana, which is covered by SFIC insurance policies protecting against wind and

water.3 In 2011, the property allegedly first had foundation issues caused by wind, which gave

rise to an insurance claim that was paid in part by SFIC.4                Again, in 2014, the property

experienced foundation issues, but this time SFIC denied coverage based on the conclusions of

its contracted independent adjuster that the issues appeared to be caused by events not covered

by the policy (e.g., earth movement, settling, and faulty or defective workmanship or materials).5


        1
           R. Doc. 13.
        2
           R. Doc. 19.
         3
           R. Doc. 1-4 at 4.
         4
           Id. The relevant policy number was LSH 0008428 01 17 which had an effective date of July 15, 2010,
and a policy period through July 15, 2011. R. Docs. 10-1 at 3; 10-6 at 1.
         5
           R. Docs. 1-4 at 4; 14-1 at 2-3. The relevant policy number was LSH 0008428 04 17 which had an
effective date of July 15, 2013, and a policy period through July 15, 2014. R. Docs. 10-1 at 3; 10-7 at 1.
      Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 2 of 10




In 2019, Hurricane Barry allegedly caused the property to have foundation issues, and the

present case was filed as a result of SFIC’s denial of coverage for wind damage to the property.6

Melendez alleges that SFIC rejected her claim because it concluded that the damage stemmed

from the 2014 foundation issues.7

       On January 22, 2020, Michael and Friedrich Gurtler of Gurtler Bros. Consultants, Inc.

(the “Gurtlers”) issued their report as to the cause of the foundation damages.8 They concluded,

“[i]n our opinion, the failure of the foundation resulting [in] the shift of the residence toward the

left side of this property was more likely than not caused by Hurricane Barry. Based on the

direction of travel of Hurricane Barry, the right wall of this property would have been exposed to

the highest winds from this storm.”9

       After the filing of this lawsuit, the property collapsed on April 18, 2020.10 SFIC denied

coverage for the resulting additional claims.11 On April 19, 2020, Adam Scott of Cutlass Claims

Consultants, LLC inspected the property and later issued his own report with an estimate of

damages based on the conclusion that Hurricane Barry was the reason for the collapse.12

II.    PENDING MOTION

       SFIC attacks all three experts by questioning the evidentiary bases for their opinions and

asserting that their methodology is insufficiently explained. SFIC argues that the Gurtlers’

testimony should be excluded because their report is not based on facts and data, such as the

actual speed of the wind during the hurricane, but rather unsubstantiated and conclusory factual




       6
         R. Doc. 1-4 at 4.
       7
         Id.
       8
         R. Doc. 13-1 at 2-3.
       9
         R. Docs. 19 at 1; 19-1 at 28.
       10
          R. Doc. 14-1 at 3.
       11
          Id. at 4.
       12
          R. Docs. 13-1 at 3; 13-6 at 2.
                                                 2
        Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 3 of 10




statements.13 Further, it asserts that the Gurtlers use unreliable methodology by failing to

account for alternative causes such as earth movement and poor workmanship.14 In regard to

Scott, SFIC argues that he does not have the requisite experience or credentials to make an

expert conclusion as to the cause of the building’s collapse.15 SFIC also alleges that Scott’s

opinion has the same fatal flaw as the Gurtlers’ – namely a failure to base his opinion on reliable

facts and evidence.16

          In opposition, Melendez argues that, if anything, SFIC’s objections go to the weight of

the evidence, not its admissibility.     She argues that the Gurtler brothers are experienced

engineers who can testify as to the cause of the building’s foundation problems and subsequent

collapse.17 In preparing their report, the Gurtlers personally inspected the property, interviewed

witnesses, and reviewed documents about prior claims and repairs.18 Melendez also defends

Scott’s expertise and argues that his appraisal experience is sufficient to allow him to testify as to

the cause of the collapse.19

III.      LAW & ANALYSIS

       A. Daubert Standard

          A district court has discretion to admit or exclude expert testimony under the Federal

Rules of Evidence. General Elec. Co. v. Joiner, 522 U.S. 136, 139 (1997). In Daubert v.

Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993), the Supreme Court held that Rule 702

requires a district court to act as a gatekeeper to ensure that “any and all scientific testimony or




          13
             R. Doc. 13-1 at 5-6.
          14
             Id. at 6-8.
          15
             Id. at 8-9.
          16
             Id. at 9-10.
          17
             R. Doc. 19 at 6-7.
          18
             Id. at 7-8.
          19
             Id. at 11-12.
                                                  3
     Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 4 of 10




evidence admitted is not only relevant, but reliable.” Rule 702 of the Federal Rules of Evidence

provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized knowledge will help the
         trier of fact to understand the evidence or to determine a fact in issue;

         (b) the testimony is based on sufficient facts or data;

         (c) the testimony is the product of reliable principles and methods; and

         (d) the expert has reliably applied the principles and methods to the facts of the
         case.

         The reliability inquiry requires a court to assess whether the reasoning or methodology

underlying the expert’s testimony is valid. See Daubert, 509 U.S. at 592-93. In Daubert, the

Supreme Court listed several non-exclusive factors for a court to consider in assessing reliability:

(1) whether the theory has been tested; (2) whether the theory has been subjected to peer review

and publication; (3) the known or potential rate of error; and (4) the general acceptance of the

methodology in the scientific community. Id. at 593-95. However, a court’s evaluation of the

reliability of expert testimony is flexible because “[t]he factors identified in Daubert may or may

not be pertinent in assessing reliability, depending on the nature of the issue, the expert’s

particular expertise, and the subject of his testimony.” Kumho Tire Co. v. Carmichael, 526 U.S.

137, 150 (1999) (quotations omitted). In sum, the district court must ensure “that an expert,

whether basing testimony upon professional studies or personal experiences, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Id. at 152. The party offering the testimony must establish its reliability by a

preponderance of the evidence. See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir.

1998).

                                                   4
     Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 5 of 10




       Next, the district court must determine whether the expert’s reasoning or methodology

“fits” the facts of the case and whether it will assist the trier of fact to understand the evidence,

i.e., whether it is relevant. Daubert, 509 U.S. at 591. An expert’s testimony is not relevant and

may be excluded if it is directed to an issue that is “well within the common sense understanding

of jurors and requires no expert testimony.” Vogler v. Blackmore, 352 F.3d 150, 155 (5th Cir.

2003). Further, an expert cannot make “legal conclusions reserved for the court,” credit or

discredit witness testimony, or “otherwise make factual determinations reserved for the trier of

fact.” Highland Cap. Mgmt., L.P. v. Bank of Am., N.A., 574 F. App’x 486, 491 (5th Cir. 2014).

       Rule 702 also requires that an expert be properly qualified. Generally, if there is some

reasonable indication of qualifications, the district court may admit the expert’s testimony, and

then the expert’s qualifications become an issue for the trier of fact. Rushing v. Kan. City S. Ry.

Co., 185 F.3d 496, 507 (5th Cir. 1999), superseded in part by statute on other grounds as noted

in Lester v. Wells Fargo Bank, N.A., 805 F. App’x 288, 291 (5th Cir. 2020). A witness qualified

as an expert is not strictly confined to his area or practice but may testify regarding related

applications; a lack of specialization goes to the weight, not the admissibility of the opinion.

Cedar Lodge Plantation, L.L.C. v. CSHV Fairway View I, L.L.C., 753 F. App’x 191, 195-96 (5th

Cir. 2018).

       The facts, data, and sources used in an expert’s opinion are generally considered by the

jury in weighing the evidence, but “in some cases ‘the source upon which an expert’s opinion

relies is of such little weight that the jury should not be permitted to receive that opinion.’”

Jacked Up, L.L.C. v. Sara Lee Corp., 807 F. App’x 344, 348 (5th Cir. 2020) (quoting Viterbo v.

Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987)). As the gatekeeper, a district judge must

“extract evidence tainted by farce or fiction. Expert evidence based on a fictitious set of facts is

just as unreliable as evidence based upon no research at all.” Guillory v. Domtar Indus. Inc., 95
                                                 5
     Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 6 of 10




F.3d 1320, 1331 (5th Cir. 1996). “Generally, the fact-finder is entitled to hear an expert’s

testimony and decide whether the predicate facts on which the expert relied are accurate. At the

same time, however, expert testimony that relies on completely unsubstantiated factual assertions

is inadmissible.” Moore v. Int’l Paint, L.L.C., 547 F. App’x 513, 515 (5th Cir. 2013) (internal

quotation marks, alterations, and citations omitted). Ultimately, the expert must “‘bring to the

jury more than the lawyers can offer in argument.’” Salas v. Carpenter, 980 F.2d 299, 305 (5th

Cir. 1992) (quoting In re Air Crash Disaster at New Orleans, La., 795 F.2d 1230, 1233 (5th Cir.

1986)).

   B. Analysis

          1. Michael and Friedrich Gurtler

          Michael Gurtler is the president of Gurtler Bros. Consultants, Inc., which he founded in

1995.20 He holds a bachelor of science degree in civil engineering from Tulane University and is

licensed in Louisiana as a general contractor and certified as a thermographer and moisture

management professional.21 Friedrich Gurtler is the vice-president of the company and also

holds a civil engineering degree from Tulane.22 He is licensed in Louisiana as a professional

engineer and home inspector.23 Both brothers have testified as experts in state and federal

court.24 SFIC does not question the expertise of the Gurtlers but does take issue with the facts

and data upon which they rely.

          In preparation for their report, the Gurtlers inspected the inside and outside of the

property and took photographs, interviewed Melendez, found a Google maps photograph of the

property from April 2011, and analyzed a building permit issued on September 14, 2016,


          20
             R. Doc. 19-1 at 31.
          21
             Id. at 30.
          22
             Id. at 49.
          23
             Id.
          24
             Id. at 32-48, 51-55.
                                                 6
     Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 7 of 10




allowing Allridge Services to relevel the property.25 SFIC argues that the Gurtlers made no

attempt to determine essential facts such as the actual wind speeds affecting the property during

Hurricane Barry or the complete history of repairs of the property.26 Although the Gurtlers may

not rely on as holistic a picture as SFIC would prefer, their facts and data are not rooted in “farce

or fiction.” Guillory, 95 F.3d at 1331. Inspections of the property and an interview of its owner

are reasonable factual bases for reports of this nature.       Any purported weaknesses in due

diligence or research can be highlighted for the jury in cross-examination.

       SFIC next argues that the Gurtlers base their opinions on unreliable and improperly

applied methodology.27 It contends that they do not “show their work” nor do they rule out other

potential causes of the damage including “earth movement and faulty workmanship.”28 This is

not an obvious case for excluding an expert where, for example, the expert acknowledged he did

not investigate whether a hurricane actually caused the damages. See, e.g., Bias v. Standard

Guar. Ins. Co., 385 F. App’x 398, 400 (5th Cir. 2010) (holding the district court was correct to

exclude a purported expert’s testimony when his report failed to isolate damage caused by the

hurricane and he admitted he did not investigate whether the hurricane actually caused the

damage). However, the failure to rebut every other possible theory of causation does not

automatically invalidate an expert’s report. See Gaffney v. State Farm Fire & Cas. Co., 2009

WL 3188421, at *3-4 (E.D. La. July 15, 2009) (admitting expert even though he failed to

consider alternative causes, such as pre-existing soil conditions, as the reason why a house was

knocked off its foundation during a hurricane).




       25
          R. Doc. 13-5 at 2-26.
       26
          R. Doc. 13-1 at 5-6.
       27
          Id. at 6-8.
       28
          Id. at 7-8.
                                                  7
     Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 8 of 10




       Here, the Gurtlers rely on their expertise (including in foundation failure analysis),

experience (including thousands of building inspections), and sources (including their inspection

of the property) to reach the conclusion that the damage resulted from Hurricane Barry.29 They

observe that “[t]he generally uniform tilting of the foundation piers to the left also is indicative of

a single precipitating event rather than typical age-related differential foundation settlements.”30

Although they do not explicitly address the quality of any earlier repairs or earth movement, the

Gurtlers do provide a reason why they believe the damage was caused by a single event as

opposed to ongoing deterioration. Rather than serving as grounds for excluding the Gurtlers’

testimony, SFIC’s arguments and evidence about alternative causes are more properly presented

to the jurors who can form their own ultimate conclusions.

       2. Adam Scott

       Adam Scott has extensive experience in interior design with four years of experience as

an independent insurance adjuster.31 He has testified in state court twice before and claims to be

an expert in “insurance adjusting and construction.”32 In his report, Scott provides a detailed

estimate of damages for the property,33 but he only provides the following paragraph on

causation:

       Based on neighbors [sic] statements the building had previously had foundation
       work completed and after Hurricane Barry, the neighbors noted that the building
       was leaning towards their property. Review of the previous losses, policy and
       invoices shows that the home was previously leaning but the issue had been
       rectified. Further information provided by Gurtler Bros. Consultants, Inc. found
       that the building showed that the piers were leaning in uniform direction and
       pitch, indicating a single causative event rather than long term or typical age-
       related settlement. Investigation with the insured, engineering reports and the
       neighbors [sic] statements indicates and coincides with the position that the house
       was not leaning prior to the storm and that the storm was the cause of the leaning

       29
          R. Doc. 13-5 at 26.
       30
          Id.
       31
          R. Doc. 19-2 at 40-41.
       32
          Id. at 42.
       33
          Id. at 5-36.
                                                  8
     Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 9 of 10




       which lead [sic] to the collapse, not earth movement, settling or faulty
       construction.34

SFIC does not object to Scott’s expertise in operating pricing software to offer an opinion on the

cost of rebuilding the property, but it argues that he does not have the proper engineering or other

relevant background to opine as to the cause of the collapse.35 Just as it did for the Gurtlers,

SFIC again objects to the bases of Scott’s facts and data and his methodology.36 Scott did not

provide copies of the documents he purported to analyze that showed how the previous

foundation issues were “rectified.” Rather than providing an independent analysis of causation,

it appears that he relies extensively, if not exclusively, on the investigation of the Gurtler

brothers to conclude that Hurricane Barry was the cause of the collapse and does not disclose any

different engineering reports he says he used to help reach that conclusion. Thus, on the question

of causation, “[t]he report reads more like a closing statement delivered by a trial attorney than a

technical analysis provided by an expert witness.” Imperial Trading Co. v. Travelers Prop. Cas.

Co. of Am., 654 F. Supp. 2d 518, 521 (E.D. La. 2009). Moreover, because Scott’s observations

about causation rely so heavily on the Gurtlers’ report, they are cumulative and excludable for

this additional reason. Since Scott’s conclusions as to causation will not help the trier of fact, his

testimony must be limited to his estimate as it bears on the question of damages.




       34
          Id. at 38.
       35
          R. Doc. 13-1 at 8-9.
       36
          Id. at 9-10.
                                                  9
      Case 2:20-cv-00689-BWA-DPC Document 25 Filed 11/23/20 Page 10 of 10




IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that the motion of defendant Southern Fidelity Insurance Company in

limine to exclude certain expert testimony (R. Doc. 13) is GRANTED IN PART AND DENIED

IN PART. Adam Scott is not permitted to testify as to causation of the building collapse, but he

may testify as to his estimate of the cost to rebuild the property as it relates to damages. The

Gurtlers will be permitted to testify.

       New Orleans, Louisiana, this 23rd day of November, 2020.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
